Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 contains awkward grammatical constructions.  For example, claim 1, line 3 states “a forward chamber upon said chamber outwardly.”  “Outwardly” is adverb but has no verb to describe.  Element A extends outwardly of element B.  Appropriate correction is required.
Claim 8, line 2, is another awkward grammatical construction.  What do the outer edge and inner rim round over?  Why not just claim that the outer edge and inner rim are rounded?  See claim 6.

Claim Interpretation
Claim limitations are interpreted with a plain and ordinary definition and not by how applicant intended.  Unless applicant defines a term.  
“Mutually concentric” (see claim 6) is interpreted with a plain and ordinary definition.  The two chambers claimed have the same volumetric center.  The structure shown is not consistent with the mutually concentric relationship.  
Regarding claim 7, the upper portion of wall 20 would certainly be capable of nesting.  However, forward wall 3, inner wall 9, outer wall 6, upper flange 22 and inner rim 23 do not have structure to nest or an angular orientation for nesting.  See also claim 15.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims essentially two chambers but there is no separation between the two chambers as shown in the drawings.  A chamber is an enclosed space.  These two adjacent chambers of claim 1 would not overlap and would need at least a partial barrier or boundary therebetween.  There is one chamber having portions, one portion more forward of the other, more outward of the other or above the other.  Claims 9 and 17 similarly claim two chambers when only one chamber is present.  The relationship between the two chambers as recited in line 10 of claim 9 is that the forward chamber 2 is fully encompassed within chamber 5 by stating said chamber 5 having a forward chamber 2.  However, the forward chamber 2 must be within and fully encompassed by the volume of the larger chamber 5 and the forward chamber can’t extend outwardly from the chamber 5.  Line 10 of claim 9 contradicts itself.  Line 11 of claim 17 is exactly the same.
The relationship between wall 6 and wall 20 is similar to chambers 5 and 2.  Wall 20 forms an annular wall while wall 6 is the portion of wall 20 defining an inner boundary of the chamber.
“Upon” and “outwardly” in claim 1, line 3 contradict each other because upon means above and outwardly doesn’t mean above.  Which direction is correct?
Claim 1 recites the limitation "said chamber" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  There is no differentiation between “chamber” and  “forward chamber.”  Both chambers are forward of some other part of the device.  Also, which chamber does “said chamber” reference of the two chambers?  Applicant could simply differentiate by name.  For example, a main chamber, first chamber or primary chamber and a forward chamber.  There is no clear antecedent basis for each instance of “said chamber” in the lines which proceed after line 4 and in any dependent claim.
Claim 2 is indefinite for the last line which states “four tabs extending inward of said device.”  The device is the totality of all the parts including the tabs.  Does applicant mean that the tabs extend towards the device interior?  Do the tabs extend inwardly of another constituent part of the device?  See claim 10, last two lines for a similar limitation.
Claim 3 recites the limitation "said shelves" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Which wall?  There is no differentiation between “wall,” and each of the other walls claimed.  Aren’t walls 3, 6, 9 and 20 all arcuate outer walls and each outward in relation to the chamber?  Applicant could simply differentiate by name.  Isn’t wall 20 an annular wall?  Or, applicant could refer to a wall as a main wall, primary wall or first wall.  Isn’t inner wall 9 really a portion of the wall 20 adjacent to the main chamber 5?  There is no clear antecedent basis for each instance of “said chamber” in the lines which proceed after line 2 of claim 5 and in any dependent claim.  General confusion for claims 5, 7 and 12-16 for discussion of walls and relationships of these walls.
The mutually concentric relationship in claim 6 would indicate that the forward chamber and the chamber are the exact same volume having the exact same center of volume.  This contradicts claim 1 which indicates two chambers and two volumes.  See also claim 14.
Claim 9 states in lines 7-9 that said wall 20 … forming a chamber extending radially outward from said wall 20.  Wall 20 doesn’t extend outwardly of itself.  The chamber is formed by something that extends outwardly from wall 20 but that is a different element than wall 20.  Isn’t inner wall 9 really a portion of the wall 20 adjacent to the main chamber 5 and forming an inner boundary of the chamber?  Claim 17, lines 8-10 have an identical limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chiavola et al. (US 4020968) (Chiavola).
Chiavola discloses a paint retaining device, comprising: a chamber of arcuate form; a forward chamber upon said chamber outwardly, said forward chamber having an arcuate form following that of said chamber; a lower flange outward of said chamber and said forward chamber, said lower flange being perpendicular to said chamber; a wall extending upward from said chamber and along said lower flange, said lower flange extending substantially around said wall; an outer edge transitioning said wall to an upper flange and having an annular form; an inner rim upon said upper flange opposite said outer edge; and wherein said device is adapted to guide a liquid over said inner rim and said upper flange and wherein said chamber and said forward chamber are adapted to mutually retain liquid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733